Title: From James Madison to Richard Higgins, 19 June 1816
From: Madison, James
To: Higgins, Richard



To Richard Higgins Greeting:
19 June 1816

Know Ye, That by virtue of the Act of Congress, entitled "An Act to incorporate the Subscribers to the Bank of the United States," I, the said James Madison, President of the United States of America, Do by these presents appoint you, the said Richard Higgins to be Commissioner for superintending the Subscriptions towards constituting the Capital of the said Bank of the United States, to be opened on the first day of July next, at Lexington in the State of Kentucky.  And I do hereby authorize and require you vigilantly to do and perform all matters and things which to the said trust in anywise by law appertains.
In Testimony Whereof, I have caused the Seal of the United States to be hereunto affixed.  Given under my hand at the City of Washington, the Nineteenth day of June in the year of our Lord one thousand eight hundred and sixteen, and of the Independence of the United States of America, the Fortieth.

James Madison


By The President,
Jas. Monroe Secretary of State

